DETAILED ACTION
The following is a first action on the merits of application serial no. 16/423588 filed 5/28/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 5/28/19 and 12/18/19 have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
-a control device (generic placeholder) configured to perform a shifting control to change rotation speed of the engine……..(function) in claim 1.
-a differential mechanism (generic placeholder) that distributes power of the engine to the rotary machine…….(function) in claim 6.
-a transmission member (generic placeholder) to transmit power to a drive wheel…..(function) in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-a hybrid vehicle having an engine, a rotary machine configured to control a rotation speed of the engine, and a control device configured to perform a shifting control to change the speed of the engine as in stepped shifting, wherein when the engine is started and caused to make a transition from a stopped state into an operating state, the device performs an operation control of the machine and an output control of the engine to increase the speed of the engine so that the speed reaches a target engine speed after the transition of the engine into the operating state, determined by the shifting control, and during increasing the speed, when suppression conditions further including a condition that a vehicle speed is equal to or lower than a predetermined speed, and a condition that an output request amount by a driver is smaller than a predetermined request amount, are satisfied, the device suppresses an increase rate of the speed of the engine until a predetermined time elapses from an initiation of starting of the engine as compared with when the suppression conditions are not satisfied and in combination with the limitations as written in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-In the abstract, last line, after “engine”, “as compared with when the suppression conditions” has been inserted to correct grammar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-IDS cited art JP2001164960 describes engine speed suppression based on elapsed time, but the time is based on motor power, not initiation of starting of the engine (abstract).
-IDS cited art EP2801501 describes engine speed suppression based on an increase in vehicle speed and acceleration wherein the time lapse is based on end of engine starting, not the initiation of starting (abstract and Figure 4).
-JP200452584 describes engine speed suppression based on elapsed time from the end of an engine start assist, not the initiation of starting, wherein the assist is based 
-Oohata 20160167666 describes engine speed suppression based on elapsed time for clutch control, (Figure 2).
-Koyama et al 20180086205 describes engine speed suppression based on elapsed time after throttle opening exceeds a predetermined opening (abstract and Figure 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        June 18, 2021